DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation a same component board in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7 and 8, it is unclear what is meant by the phrase “same component board”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 14, 17 and 19 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lequesne et al. (2005/0007104).
As to claims 1 and 20, Lequesne et al. (hereinafter Lequesne) discloses a sensor assembly for sensing angular position comprising a magnetic field source (12, 212) that is capable of being mechanically coupled to a rotatable shaft (230), wherein the rotatable shaft [0047] , [0049] is rotatable around a rotation axis (216); wherein the magnetic field source (12) provides a magnetization which is substantially parallel to the rotation axis and not rotationally symmetric to the rotation axis (216); wherein the magnet field source (12) comprises or is a permanent magnet; and at least two magnetic field sensor elements (20, 24) arranged to detect a magnetic field of the magnetic field source (12); wherein the at least two magnetic field sensor elements (12) are located out of the rotatable shaft and are placed at a same radial distance from the rotation axis (216) (Fig. 1 and 9), [0019].

    PNG
    media_image1.png
    389
    502
    media_image1.png
    Greyscale

As to claim 2, Lequesne discloses that the magnetic field source (12, 212) is fixed on the rotatable shaft (230) and the magnetic field source comprises at least one of the following: a ring magnet (12, 212); or an injection molded ferrite.
As to claim 5, Lequesne discloses that the at least two magnetic field sensor elements (20, 24) are located in a same plane, which is perpendicular to the rotation axis (16).
As to claim 14, Lequesne discloses that the magnetic field source has at least one of the following characteristics: a maximum diameter between 10 mm and 100 mm [0027]; a thickness in an axial direction below 10 mm; a constant thickness in the axial direction or a varying thickness in the axial direction; or a center of gravity that lies on the rotation axis.
As to claims 17 and 21, Lequesne discloses that the at least two magnetic field sensor elements are arranged configured to provide output signals that are proportional to an axial component of the magnetic field of the magnetic field source [0014], [0029], (Fig. 4); and wherein the rotation angle sensing device comprises a processing device that is arranged to combine the output signals of the at least two magnetic field sensor elements to determine a rotational angle of the rotatable shaft (Claim 5), [0019], [0026], [0029].
As to claim 19, Lequesne discloses that the at least two magnetic field sensor elements is one of the following: a magnetoresistive (MR) sensor; an anisotropic magnet resistance (AMR) sensor; a giant magnetoresistance (GMR) sensor; a tunnel-magnetoresistance (TMR) sensor; a Hall plate; or a vertical Hall effect device [0004], [0022].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lequesne et al. (2005/0007104).
As to claim 6, Lequesne discloses two magnetic field sensor elements (20, 24).  Lequesne fails to explicitly disclose that at least three magnetic field sensor elements are substantially equally distributed across a circle around the rotation axis.  However, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Lequesne to include at least three magnetic field sensor elements substantially equally distributed across a circle around the rotation axis would compensate for mounting tolerances in the system.

Allowable Subject Matter
Claims 3, 4, 9 – 13, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior art fails to disclose that the magnetic field source comprises at least one region of homogeneous axial magnetization, which is not rotationally symmetric to the rotation axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 4, the prior art fails to disclose that the magnetic field source has a homogenous magnetization in a direction along a thinnest dimension of the magnetic field.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 9 - 13, the prior art fails to disclose that the magnetic field source has a mid-plane that is arranged perpendicular to the rotation axis, and wherein a geometry of the magnetic field source shows mirror symmetry with regard to the mid-plane.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
 As to claim 15, the prior art fails to disclose that the magnetic field source comprises: at least one first portion of homogeneous axial magnetization, and at least one second portion of less, different, or no magnetization, wherein the at least one first portion and the at least one second portion are not rotational symmetric with regard to the rotation axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 16, the prior art fails to disclose that the magnetic field source comprises: at least one first portion of a first homogeneous axial magnetization, and at least one second portion of a second homogeneous axial magnetization, wherein the at least one first portion and the at least one second portion are magnetized in an anti-parallel direction, and wherein the at least one first portion and the at least one second portion are not rotational symmetric with regard to the rotation axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 18, the prior art fails to disclose that the processing device is arranged configured to determine a corrected rotation angle according to the limitations disclosed in claim 18.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ausserlechner (2016/0216132) is cited for its disclosure of an out of shaft magnetic angle sensing system.
Wang et al. (2020/0271479) is cited for its disclosure of a sensor system for rotation angular detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858